Citation Nr: 1020741	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran was beleaguered from December 1941 to April 1942, 
was in no casualty status from April 1942 to March 1945, and 
had service with the regular Philippine Army from March 1945 
to February 1946, and from March 1946 to June 1946, with 
several periods of absence without leave (AWOL) during his 
service with the regular Philippine Army.  The appellant 
seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's application to reopen a claim for service 
connection for the Veteran's cause of death.  A February 2003 
rating decision reopened the claim for service connection for 
the cause of the Veteran's death and denied the claim on the 
merits.  In June 2005, the Veteran testified before the Board 
at a travel board hearing that was held at the RO.

In a March 2006 decision, the Board reopened and denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant appealed the decision denying 
the claim of service connection to the United States Court of 
Appeals for Veterans Claims.  In a May 2008 Order, the Court 
remanded the claim of entitlement to service connection for 
the Veteran's cause of death to the Board for readjudication 
in accordance with a Joint Motion for Remand.  In November 
2007, the Board remanded the case for additional development.  
The requested development has been completed and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  The Veteran died in November 1992.  The death certificate 
lists the cause of death as cardiac arrest, secondary to 
either pulmonary embolism or myocardial infarction, with 
diarrhea listed as another significant condition contributing 
to death but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, he was service-
connected for complete ankylosis of the right ankle, and for 
an ulcerating scar secondary to a gunshot wound, rated as 30 
and 10 percent disabling, for a combined disability rating of 
40 percent.

3.  None of the causes of the Veteran's death is attributable 
to his active service or any incident therein, and the 
medical evidence does not support a finding that a 
service-connected disability contributed substantially or 
materially to the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.309, 
3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Certain additional notice requirements attach in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 
19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include:  (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the RO sent correspondence in December 2003, February 
2009, and December 2009; rating decisions in May 2002, and 
February 2003; a statement of the case in May 2003; and 
supplemental statements of the case in January 2004, October 
2004, and December 2005.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  

The Board acknowledges that the appellant was not provided 
with all of notice criteria required by Hupp; however, the 
Board concludes that the appellant has actual knowledge of 
the disability for which the Veteran was granted service 
connection and those for which he was not service-connected.  
The appellant asserts that the Veteran died as a result of 
his wartime injury to the right ankle.  She specifically 
argues that the service-connected chronic ulcerating scar 
contributed to his death.  The nature of the appellant's 
claim reflects her actual knowledge of the disabilities for 
which the Veteran was granted service connection and those 
for which he was not service-connected.  Accordingly, the 
Board finds that any failure to provide complete Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2010 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claim.  In this 
case, a VA medical opinion was obtained.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claim, and therefore the error was 
harmless).  

Cause of Death

The Veteran's widow claims service connection for the cause 
of his death in order to establish entitlement to Dependency 
and Indemnity Compensation (DIC). 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
38 U.S.C.A. § 1310 (West 2002).

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2009).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for heart disease and hypertension, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  
Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995); 38 C.F.R. § 3.310(a) (2009).

For secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record. Gonzales v. 
West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate.

The appellant and her daughter assert that the Veteran died 
as a result of his wartime injury to the right ankle.  The 
appellant's primary argument is that the chronic ulcerating 
scar, for which service connection was already in effect at 
the time of his death, contributed to pulmonary embolism or 
myocardial infarction, the cited likely causes of his death.

The Veteran died in November 1992.  The death certificate 
listed his cause of death as cardiac arrest, secondary to 
either pulmonary embolism or myocardial infarction, with 
diarrhea as a significant condition contributing to death.

At the time of the Veteran's death, service connection was in 
effect for complete ankylosis of the right ankle, and for an 
ulcerating scar secondary to a gunshot wound, rated as 30 
percent and 10 percent disabling, for a combined disability 
rating of 40 percent.  

A January 1946 private consulation record shows that the 
Veteran's right ankle was partially ankylosed, with chronic 
ulcer, secondary to an old shell fragment wound.  Clinical 
abstracts from the Region I Department of Health in the 
Philippines, document treatment dated from the January 1946 
consultation noted above to November 1992, primarily for 
difficulties associated with the Veteran's right ankle, and 
later for cardiovascular problems.  A September 1963 private 
medical statement from Dr. R.G., noted right ankylosis, 
impending thrombosis of the left side of the body/brain, 
weakness, pain, right side sweating, and higher blood 
pressure on the right.  In December 1968, Dr. A.C., the 
Veteran's long-time private physician, recorded findings of 
right ankle ankylosis, an ankle wound emitting pus, and 
varicose veins of the right leg.  A June 1969 VA hospital 
discharge summary disclosed a 17 year history of recurrent 
ulcer at the site of the right ankle.  Statements written by 
Dr. A.C., dated in September 1976, January 1976, July 1973, 
and August 1970, indicated that he was treating the Veteran 
for difficulties with residuals of his right ankle wound.  In 
July 1973, Dr. A.C. noted that the Veteran had an ankylosed 
right ankle and varicose veins on the right leg.  In a 
medical statement in October 1980, Dr. R.G. indicated that 
the Veteran had been under his medical care from September 
1963 to December 1971, for treatment for cerebral and 
coronary atherosclerosis with threatened thrombosis.  A 
February 1989 medical certificate from Dr. M.P., contains 
diagnoses of post-shrapnel wound to the right ankle; atrophy 
and ankylosis secondary to the post-shrapnel wound; mild CVA 
(stroke), with right-sided weakness; cataract, immature, 
bilateral; and generalized arteriosclerosis.  

On a request for medical examination form in May 1992, RO 
personnel referenced a history of cerebrovascular accident 
and thrombosis with right hemiplegia.  Pursuant to the RO's 
request, Dr. V.G. examined the Veteran in June 1992 for 
complaints of right ankle pain.  The examination report is 
silent for any diagnoses of thrombosis. 

In a September 2003 statement, Dr. R.N., the physician who 
treated the Veteran prior to the his death, stated that, 
based on a review of the records, "the cause of death might 
be more due to pulmonary embolism because of factors of 
senility, immobility, and chronic nonhealing shrapnel wound 
at right ankle."  

In a certified statement in December 2004, the hospital where 
the Veteran was treated prior to his death indicated that the 
Veteran's clinical records for his final hospital stay no 
longer exist as those records were destroyed due to flooding 
in 1992.

In February 2005, VA arranged for a review of the Veteran's 
file, and requested a medical opinion regarding whether the 
Veteran's service-connected ankylosis of the right ankle and 
ulcerating scar, secondary to a gunshot wound, were 
contributory to his death.  The VA examiner, Dr. V.G., found 
that it was less likely than not that such a relationship 
existed between the Veteran's service-connected disabilities 
and the cause of his death.  Specifically, the examiner found 
that the Veteran had previously been diagnosed to have 
hypertension, coronary insufficiency, CVA, and, at the time 
of his death, severe pneumonia, malnutrition, and diarrhea.  
The examiner opined that those conditions were likely the 
contributing factors to his death.  The examiner then opined 
that, assuming that he did have a pulmonary embolism, it was 
most likely related to his cardiovascular problems rather 
than to the ankylosis of his right ankle or the ulcerating 
scar, secondary to a gunshot wound.  The rationale provided 
for this opinion was that, in the presence of a chronic 
ulcerating wound, a pulmonary embolism may occur where there 
is development of venous thrombosis, and more specifically, 
where there is deep venous thrombosis or thrombophlebitis in 
the popliteal or leg level or higher.  In this case, the 
Veteran had not manifested such thrombosis, and nowhere in 
his medical reports was such thrombosis mentioned.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Based on the service medical records, none of the conditions 
listed on the death certificate, to include heart disease and 
pulmonary embolism, were affirmatively shown to be present 
during service and service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) is not established.  While 
service connection of the fatal conditions may still be 
established by continuity of symptomatology after service, or 
by the diagnosis of the disability after service, when all 
the evidence, including that pertinent to service, 
establishes that the fatal condition was incurred in service, 
the competent evidence of record reflects that the Veteran's 
heart and pulmonary disabilities were all diagnosed more than 
one year after his separation from active service.  
Additionally, diarrhea, the contributory cause of death, 
developed many years after service, was not caused by any 
incident of service or by the established service-connected 
disorders, and there is no evidence that it was related to 
any in-service incurrence of diarrhea.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, because the Veteran's 
heart problems were not diagnosed within a one year of 
separation, presumptive service connection for a heart 
disability is not warranted.  38 C.F.R. §§ 3.307, 3.309 
(2009).

However, the thrust of the appellant's claim is that that the 
chronic ulcerating scar, for which service connection was 
already in effect at the time of his death, contributed to 
pulmonary embolism or myocardial infarction, the cited likely 
causes of his death.

To the extent the appellant and her daughter relate the 
Veteran's pulmonary embolism or myocardial infarction to the 
service-connected ulcerating scar, none of those are 
conditions that have been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of either disability therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488 (1997) (as to whether the Veteran has 
a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Here, the determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
pulmonary embolism or myocardial infarction and the 
ulcerating scar, a lay assertion on medical causation is not 
competent evidence.  Competent medical evidence is required 
to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159 (2009).

As lay persons, neither the appellant nor her daughter are 
qualified through education, training, or experience to offer 
an opinion on medical causation.  Therefore, the Board 
excludes statements and testimony by the appellant and her 
daughter as competent evidence to establish a causal 
relationship between and the ulcerating scar and the 
Veteran's fatal cardiac arrest.  Indeed, in the present case 
the question of etiology involves complex issues not suited 
to lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As for the evidence addressing whether the Veteran's 
identified secondary causes of death, pulmonary embolism or 
myocardial infarction, were caused or aggravated by service-
connected scar, there is evidence for and against the claim.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally 
based on the relative merits of the analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the 
medical statement dated in September 2003, wherein Dr. R.N. 
opined that the cause of death might be more due to pulmonary 
embolism because of factors of senility, immobility, and 
chronic nonhealing shrapnel wound at right ankle.  The Board 
observes that the findings of Dr. R.N. are inherently 
speculative in nature and thus of limited probative value.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  
Where a physician is unable to provide a definite casual 
connection, the opinion on the issue constitutes what may be 
characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 
237 (1993).

Moreover, although the September 2003 statement was made by a 
health-care professional, the notation is nevertheless a mere 
conclusion without medical analysis, it does not cite to the 
Veteran's medical history or records, and is insufficient to 
allow the Board to make an informed decision as to what 
weight to assign against contrary evidence on the question of 
whether the Veteran's fatal conditions were caused or 
aggravated by a service-connected disability ulcerating scar, 
which is also of record and which will be discussed below.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign the opinion).  Finally, while Dr. R.N. reportedly 
based his opinion on a review of the medical records, the 
Board notes that it is not clear which records Dr. R.N. 
reviewed, because a December 2004 letter from the hospital, 
in which the Veteran passed away, indicates that the 
Veteran's clinical records no longer exist and were likely 
destroyed in a 1992 flood.  Therefore, the Board finds that 
the September 2003 statement by Dr. R.N., while a statement 
by a competent medical professional, is less persuasive in 
support of the claim.

The evidence against the claim is the medical opinion of the 
VA examiner, who opined that it was less likely than not that 
there was a relationship between the Veteran's service-
connected disabilities and the cause of his death.  The Board 
assigns greater weight to the opinion of the VA examiner 
because the examiner applied medical analysis to the 
significant facts of the case, that the service-connected 
ulcerating scar was less likely than not related to the 
Veteran's cause of death.  The examiner determined that the 
Veteran had previously been diagnosed to have hypertension, 
coronary insufficiency, CVA, and, at the time of his death, 
severe pneumonia, malnutrition and diarrhea, and that those 
conditions were likely the contributing factors to his death.  
The examiner then explained that, assuming that he did have a 
pulmonary embolism, it was most likely related to his 
cardiovascular problems rather than to the ankylosis of his 
right ankle or the ulcerating scar, secondary to a gunshot 
wound.  The examiner explained that in the presence of a 
chronic ulcerating wound, a pulmonary embolism may occur 
where there is development of venous thrombosis, and more 
specifically, where there is deep venous thrombosis or 
thrombophlebitis in the popliteal leg level or higher.  In 
this case, the Veteran had not manifested such thrombosis, 
and nowhere in his medical reports was such thrombosis 
mentioned.  That finding is supported by the medical evidence 
because while right leg varicose veins and threatened or 
impending thrombosis were noted, there is no confirmed 
diagnosis of thrombosis, much less deep venous thrombosis or 
thrombophlebitis in the popliteal leg level or higher, 
contained in the medical evidence.  Additionally, the Board 
finds particularly probative the fact that there are no 
medical records which show that the Veteran received any 
treatment for his right ankle conditions for more than three 
years before his death, and the right ankle condition was not 
noted as a contributing factor to death on the death 
certificate.  That suggests that his right ankle conditions 
were not considered to be a significant factor contributing 
to his death.

In the March 2008 Joint Motion for Remand, it was noted that 
the Veteran had been diagnosed with thrombosis in May 1992, 
by Dr. V.G.  However, as noted above, the May 1992 document 
referenced in the Joint Motion is not actually a record of 
medical treatment, but rather a form requesting that a 
medical examination be scheduled.  The form, completed by RO 
personnel, references a history of cerebrovascular accident 
and thrombosis with right hemiplegia.  Because those 
notations were made by RO personnel and not the medical 
professionals to whom they were attributed by the Joint 
Motion, the Board finds that they may not be interpreted as 
diagnoses current at the time the request for examination was 
made.  There are no contemporaneous medical records of record 
that demonstrate such a diagnosis was appropriate at that 
time.  Significantly, the June 1992 report of examination, 
conducted following that May 1992 request by the RO, is 
silent for any diagnoses of thrombosis, despite that the 
examination request requested the examiner to examiner for a 
history of thrombosis. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
diagnoses, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for the cause of the 
Veteran's death, the claim must denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


